Citation Nr: 1416425	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-16 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for sinusitis.  

2. Entitlement to service connection for asthma.  

3. Entitlement to service connection for gastroesophageal disease (GERD).  

4. Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1988 to March 1992 and from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO in Denver, Colorado. 

The Veteran testified before the undersigned at a January 2014 videoconference hearing at the RO.  A transcript has been associated with the file.  At the hearing, the Veteran withdrew his appeals of service connection for sinusitis, asthma, and GERD.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 

FINDINGS OF FACT

1. In a January 2014 Board hearing, prior to promulgation of a decision in the appeals of service connection for sinusitis, asthma, and GERD, the Veteran withdrew those appeals.  

2. The Veteran's migraine headache disability was permanently aggravated beyond its natural progression as a result of his service.  



CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran on the issues of service connection for sinusitis, asthma, and GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).

2. The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determinations being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In the January 2014 Board hearing, the Veteran stated that he was withdrawing his appeals of service connection for sinusitis, asthma, and GERD.  A written transcript of the hearing is associated with the record for the Veteran's case.  Thus, with respect to these three claims, there is no remaining allegation of error of fact or law for appellate consideration, and the appeals are withdrawn.  Accordingly, the Board does not have jurisdiction to review these appeals, and the appeals are dismissed.  

II. Service Connection

The Veteran asserts that he is entitled to service connection for migraine headaches because his headaches became permanently and substantially worse during and after his service in Iraq.  For the reasons that follow, the Board finds service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The medical evidence of record shows the Veteran has a current diagnosis of migraine headaches.  The first element of his service connection claim is met.  

The Veteran's service treatment records do not contain indications of treatment for migraine headaches during active service.  However, the Veteran reported at his January 2014 Board hearing that he did not seek treatment for his migraines during service because he thought he could manage them with Excedrin and he believed as a soldier he was tough enough not to seek treatment for his headaches.  

The Veteran testified that he had experienced two to three migraine headaches in his lifetime before entering service, and that his headaches began to recur when he was deployed to Iraq in 2003.  The Veteran testified that he experienced migraine headaches once every few weeks while in Iraq, and that approximately once per month he was unable to perform his duties providing convoy security due to the severity of the headaches.  

The Veteran, as a layperson, is competent to report the onset, frequency, and severity of the headaches he experienced in service.  The Board finds his testimony to be both competent and credible.  Therefore, the Board finds the Veteran began to experience frequent and severe headaches during his service in Iraq and the second element of his service connection claim is met.  

The Veteran was not afforded a VA examination in connection with his service connection claim for migraine headaches.  No medical opinion regarding a relationship between the Veteran's migraine headaches and his service is of record.  

The Veteran's VA treatment records reflect the Veteran's consistent report that his migraine headaches recurred in 2003 during his service in Iraq and continued following his separation from service in 2004.  The Veteran's private treatment records reflect that the Veteran reported experiencing multiple, infrequent migraine headaches during childhood and that following his service in Iraq he experienced a migraine headache every few weeks.  

On the Veteran's March 1988 report of medical history accompanying his enlistment examination, he indicated a history of severe headaches.  The examining clinician noted that the Veteran had experienced two migraine headaches during childhood, with the most recent one occurring approximately 18 months earlier.  There is no indication in the evidence of record that the Veteran experienced migraine headaches at any time between his initial enlistment in 1988 and his deployment to Iraq in 2003.  

The Board finds the Veteran's testimony regarding the frequency of his pre-service migraine headaches, as well as the date of recurrence, increasing frequency and severity of his migraine headaches during and following his deployment to Iraq to be both competent and credible.  The Veteran's testimony is corroborated by his in-service reports of medical history, as well as his post-service VA and private treatment records.  Accordingly, the Board finds the Veteran's migraine headache disability was permanently aggravated beyond its natural progression as a result of service. The third element of his service connection claim is met and the claim must be granted.  
ORDER

The appeals of service connection for sinusitis, asthma, and GERD are dismissed.  

Entitlement to service connection for migraine headaches is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


